 236DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The above-described unfair labor practices tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce,and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.6.The General Counsel has failed to establish that Great Lakes District, Sea-farers' InternationalUnion of North America,AFL-CIO,has engaged in or isengaging in unfair labor practices within the meaning of Section 8(b) (4) (ii) (B)of the Act.7.The General Counsel has failed to establish that Seafarers'International Unionof North America, AFL-CIO,has engaged in or is engaging in any unfair laborpractices.[Amended Recommendations omitted from publication.]Building and Construction Trades Council of San Bernardinoand Riverside Counties;and Plasterers Local No. 73, and itsagent, D. A. Kidd,Financial Secretary[Gordon Fields; HueyCarpenter]andGolding and Jones, Inc., and Interstate Em-ployers, Inc.Case No. 21-CC-475.October 18, 1962DECISION AND ORDEROn July 10, 1962, Trial Examiner John P. von Rohr issued hisIntermediate Report in the above-entitled proceeding, Anding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondents filed exceptions to the In-termediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'1 The TrialExaminer found it unnecessary to decide whether Fields in his individualcapacity was a party to the contract with the Respondents.Unlike the Trial Examiner,we find that Fields as the individual owner of the enterprise involved herein was not aparty to any agreement with the Respondents.Accordingly, we find that Respondentsengaged in proscribed conduct with an object of compelling Fields to enter into an agree-ment prohibited by Section 8(e) and thereby violated Section 8(b) (4) (ii) (A).Construc-tion,Production&Maintenance Laborers Union Local383,AFL-CIO,et al(Colson andStevens Construction Co., Inc.),137 NLRB 1650Moreover, Chairman McCulloch andMember Leedom but not Member Fanning, would find this violation even if Fields were aparty to such an agreement in that this conduct would then have the proscribed object ofcompelling Fields to abide by such agreement.(See their respective positions inLosAngeles Mailers Union No. 9, I T.U. (Hillbro Newspaper Printing Company, Division ofHearst Publishing Company, Inc.),135 NLRB 1132139 NLRB No. 19. BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.237ORDERThe Board adopts the Recommended Order of the Trial Examiner.'2 In view of our finding above, the phrase "abide by or" Is deleted from paragraph 1(b)of the Recommendations of the Trial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on January 15, 1962, the General Counsel for the Na-tional Labor Relations Board, by the Regional Director for the Twenty-first Region(Los Angeles, California), issued a complaint on March 22, 1962, against Buildingand Construction Trades Council of San Bernardino and Riverside Counties; andPlasterers Local #73, and its agent, D. A. Kidd, financial secretary, herein calledthe Respondents, alleging that they had engaged in certain unfair labor practiceswithin the meaning of Section 8(b) (4) (ii) (A) and 8(b) (4) (ii) (B) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.The Respond-ents filed an answer which denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner John P. von Rohron April 16, 1962.All parties were represented by counsel and were afforded op-portunity to adduce evidence, to examine and cross-examine witnesses, and to filebriefs.Briefs received subsequent to the close of the hearing from the GeneralCounsel and the Respondents have been carefully considered.Upon the entire record in this case, and from my observation of the witnesses,I hereby make the following:FINDINGSOF FACT AND CONCLUSIONS1.THE BUSINESSOF THE EMPLOYERGordon Fields, an individual proprietor doing business under the trade name ofGordon Fields, is a general contractor engaged in the building and constructionindustry in San Bernardino County, California, and vicinity.During the calendaryear 1961, Fields purchased goods and materials originating outside the State ofCalifornia valued in excess of $50,000.I find that Gordon Fields is and has been engaged in commerce within the meaningof Section 2(6) and (7) of the Act and is engaged in an industry affecting com-merce within the meaning of Section 8(b) (4) of the Act.H. THE LABOR ORGANIZATIONS INVOLVEDBuilding and Construction Trades Council of San Bernardino and Riverside Coun-ties and Plasterers Local #73 are labor organizations within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe FactsGordon Fields, an individual engaged in the building and construction industryas a general contractor, was occupied during latter 1961 in a home constructionproject known as East Highlands in San Bernardino County, California. In theearlier part of this project Fields utilized the services of one E. A. Francis, a plaster-ing subcontractor who was a member of Respondent Building and ConstructionTrades Council.However, at some undisclosed date in December 1961, Fields termi-nated his relationship with Francis and engaged Huey Carpenter, an individual doingbusiness as a plastering and drywall contractor, as subcontractor to perform theplastering on the East Highlands project.Carpenter was not a member of Respond-ent Trades Council.Rather, Carpenter's employees were represented by District 50,United Mine Workers of America, a collective-bargaining agreement having beenexecuted between Carpenter and District 50 on December 7, 1961. It was Fields'action in replacing Francis with Carpenter that gave rise to the two incidents allegedto be the unfair labor practices on the part of Respondents herein.It is undisputed that in the latter part of December 1961 Fields had a telephoneconversation with David A. Kidd, the secretary-treasurer and business representative 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Respondent PlasterersLocal #73, with respect toFields engaging Carpenter asplastering subcontractoron the East Highlands project.Fieldstestified that inthis conversation Kidd pronounced Carpenter to be a nonunion contractor but thathe advised Kidd of his understanding that Carpenter had a contract withDistrictO.Fields testified that aftersomefurther conversation "it got down tospecifics" and that he finally queried Kidd as to just what would happen if he con-tinued to use Carpenter on the job.According to Carpenter, whose testimony Icredit,Kidd responded by stating, "Well, we will have to protect ourselves."Fieldstestified that when he asked Kidd what he meant by the latter statement, Kidd replied,"We are going to have to put pickets on."Although Kidd concededdiscussingthismatter with Fields, he denied that during this conversation he voiced any threatto engagein picketing.I credit the testimony of Fields over that of Kidd.The second incident involved a visit by certain representatives of the RespondentUnions to Fields' office on January 9, 1962.The representatives who conferredwith Fields at this time included Kidd, Con O'Shea, union representative of Re-spondentPlasterers Local #73 and business representative for Respondent TradesCouncil, C. E. Mautz, anagentof Respondent Trade Council, and one Ivan Buck,the latter a union representative whose specific affiliation is not disclosed in therecord.'Again, the testimony discloses that this meeting was principally devotedto efforts by the union representatives to have Fields replace Carpenter with acontractor-member of Respondent Construction Trades Council.Among otherthings, the union representatives were insistent that Carpenter was bound by articleI,section F of a contract entitled, "Southern California Master Labor Agreementbetween Southern California General Contractors and the Southern California Dis-trict Council of Laborers," 2 which provides as follows:If the Contractors,partieshereto, shall subcontract work, as defined herein,provision shall be made in such subcontract for the observance by said Sub-contractor of the terms of the appropriate labor agreement covering the workinvolved with the appropriate Union affiliated with the Building and ConstructionTrades Department of the AFL-CIO.There is no need to detail here all that was said at this conference.What ispertinent is that Fields, in order to bring the issue to a head, finally asked whatcould be done to prevent picketing on the project.The answer from the unionrepresentatives, according to Fields whose testimony I again here credit, was to"get rid of Huey Carpenter."Additionally, Fields credibly testified that duringthis conference the union representatives in effect told him that he "would besorry" if he refused to accede to their demand to replace Carpenter.Con O'Shea, the only union representative who was called to testify concerningthe January 9 meeting, conceded that Fields brought up the subject of picketing butin effect denied that at this meeting any union representative made any threat topicket.O'Shea's denial to this effect is not credited 3As a result of his foregoing meeting with the union representatives, Fields re-moved Carpenter from the job a day or two later.IIt is noted that the complaint alleges, and Respondents' answer admits, that O'Sheaand Mautz were agents of Respondent Trades Council at all times material hereinHow-ever, the testimony indicates that in January 1962 O'Shea left the Trades Council to be-come a representative of Plasterers Local #73.2 By its terms the effective period for the above contract is from May 1, 1957, to May 1,1962.There appears to be some dispute between Fields and the Respondents as to whetheror not Fields, doing business as an individual, is bound by the terms of the said contract.For reasons which will become apparent hereinafter, it is unnecessary for the purposesof this decision to resolve this questionSuffice it to note for clarification and back-ground purposes that Fields has various contracting corporations and that he does busi-ness under various names ; that one such corporation is known as Gordon Fields, Inc. ;and that at the time of the contract's execution Gordon Fields, Inc., was a member ofthe Home Builders Association, the latter being a signatory to the contractin question.8My crediting of Fields' version of the January 9 meeting as well as his version of thetelephone conversation he held with Kidd in December is based not only upon my observa-tion of the witnesses, but I have also taken into account the undisputed fact that about6weeks prior to the first incident herein Fields had been picketed by Cement MasonsLocal 97, an affiliate of Respondent Trades Council, under circumstances similar to thosein the instantcase.O'Shea and Mautz participated in the picketing at that time BUILDING & CONSTRUCTION TRADES COUNCIL, ETC.239ConclusionsAs seen from Fields' conversation with Kidd in Decemberand hisconference withKidd and other representatives of the Respondent Unions on January 9, it is un-mistakably clear, and I find, that an object of Respondents' threat to picket Fieldswas to compel him to cancel the subcontract which he awarded to Carpenter. It iswell settled, and I find, that by such conduct the Respondents unlawfully threatened,coerced, and restrained Fields in violation of Section 8(b) (4) (ii) (B) of the Act?In view of the evidence heretofore set forth, it is found that an additional ob-jective of Respondents' threat to picket Fields was to make him adhere to or agreeto be bound by article I, section F of the Master Labor Agreement, the so-calledsubcontracting clause set forth in the preceding section herein.Since the instantsituation involves the building and construction industry, the proviso to Section 8(e)would not here render the mere entering into such contract to be within the scopeof the prohibition of this section of the Act.However, it is the apparent contentionof the Respondents that Section 8(e) of the Act exempts the building and constructionindustry also from the proscriptions of Section 8(b)(4) thereof.I agreewith theGeneral Counsel that this contention is without merit.Thus, and as he pointsout, the apparel and clothing industry is specifically exempted from the provisionsof Section 8(b) (4).Having not been granted this same exemption, it would seemapparent that the building and construction industry was intended to remain subjectto the proscriptions contained in this lattersectionof the Act. In any event, legis-lative history clearly disavows the construction which Respondents would attach toSection8(e).Havingconsidered this matterinInternationalUnion of OperatingEngineers, Local Union No. 12, AFL-CIO (Tri County Association of Civil Engi-neers, etc.),126 NLRB 688, the Board stated as follows:We are of the opinion that Congress in enacting the foregoing proviso inSection 8(e) did not intend thereby to grant immunity to a labor organizationfor practices which the Board has heretofore held to be in violation of provi-sions of Section 8(b)(4) (A) and (B), or intended in any way to limit theBoard's authority to provide an appropriate remedy in such instances.Thus,in reporting on the effect of the said proviso of Section 8(e), the committeeof conference stated:.The committee of conference does not intend that this proviso shouldbe construed so as to change the present state of the law with re-spect to the validity of this specific type of agreement relating to workto be done at the site of the construction project or to remove the limita-tionswhich the present law imposes with respect to such agreements.Picketing to enforce such contracts would be illegal under theSand Doorcase(Local 1796, United Brotherhood of Carpenters v. N.L R.B.,357 U.S.93).To the extent that suchagreements are legaltoday under section8(b)(4) of the National Labor Relations Act, as amended, the provisowould prevent such legality from being affected by section 8(e).Theproviso applies only to section 8(e) and therefore leaves unaffected thelaw developed under section 8(b) (4).Accordingly, I find that by threatening to picket Fields with an objectas aforesaid,the Respondents unlawfully threatened, coerced, and restrained Fields in violationof Section 8 (b) (4) (ii) (A) of the Act .5IV.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I shall recommend that they cease and desist therefrom and that they take certainaffirmative action as provided under Recommendations below, which I find necessaryto remedy and to remove the effects of the unfair labor practices and to effectuatethe policies of the Act.*Lafayette Building and Construction Trades Council,etal., 132 NLRB 673.5 There is no doubt but that the subcontracting clause which the Respondents heresought to impose upon Fields is illegal under Section 8(e).Agreements which limit theright to subcontract only to employers who have agreements with the contracting unionviolate its terms.SeeGreater St. Louis Automotive Trimmers, etc.,134 NLRB 1354and 1363. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Respondent Unions are labor organizations within the meaning of Section2(5) of the Act.2.Gordon Fields and Huey E. Carpenter are engaged in commerce within themeaning of Sections 2(6) and (7) and 8(b) (4) of the Act.3.Respondents have threatened, coerced, and restrained Fields with an object offorcing or requiring Fields to cease doing business with Carpenter, and have therebyviolated Section 8(b) (4) (ii) (B) of the Act.4.Respondents have threatened, coerced, and restrained Fields with an object offorcing or requiring Fields to abide by or to enter into an agreement prohibited bySection 8(e), and have thereby violated Section 8(b) (4) (ii) (A) of the Act.5.The aforesaid unfair -labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I shall recommend that Respondents, their officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Threatening, coercing, or restraining Fields, or any other person engaged incommerce or in an industry affecting commerce, where an object thereof is to forceor require Fields to cease doing business with Carpenter or any other person.(b) Threatening, coercing, or restraining Fields, or any other person engaged incommerce, where an object thereof is to force or require Fields to abide by or enterinto any agreement which is prohibited by Section 8(e).2.Take the following affirmative action:(a) Post in conspicuous places at their offices in San Bernardino and RiversideCounties,California, copies of the notice attached hereto marked "Appendix." aCopies of said notice, to be furnished by the Regional Diiector of the Twenty-firstRegion, shall, after being duly signed by an authorized representative of Respond-ents, be posted by Respondents immediately upon receipt thereof, and maintainedfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shallbe taken by Respondents to insure that the notices are not altered, defaced, or cov-ered by any other material.(b) Sign and mail sufficient copies of said notice to the Regional Director, Twenty-first Region, for posting, Gordon Fields willing, at all locations where notices to hisemployees and individuals employed by him are customarily posted.(c)Notify the Regional Director for the Twenty-first Region, in writing, within20 days from the receipt of this Intermediate Report, what steps Respondents havetaken to comply herewith.7c In the event that this Recommended Order be adopted by the Board, "A Decision andOrder" shall be substituted for "The Recommendations of a Trial Examiner" In the notice.In the further event that the Board's Order be enforced by a decree of a United StatesCourt of Appeals, "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order" shall be substituted for "Pursuant to a Decision and Order."7In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondents have taken to comply therewith."APPENDIXNOTICE TO ALL MEMBERS OF BUILDING AND CONSTRUCTION TRADES COUNCIL OFSAN BERNARDINO AND RIVERSIDE COUNTIES AND PLASTERERS LOCAL #73Pursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT threaten, restrain, or coerce Gordon Fields, or any otherperson engaged in commerce or in an industry affecting commerce where anobject thereof is: (1) to force or require Gordon Fields, or any other person,to cease doing business with Huey Carpenter, or any other pesron, or (2) to DARLINGTON MANUFACTURING COMPANY, ETC.241force or require Gordon Fields to enter into an agreement prohibited.by Sec-tion 8(e).BUILDING AND CONSTRUCTION TRADES COUNCILOF SAN BERNARDINO AND RIVERSIDECOUNTIES,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)PLASTERERSLOCAL#73,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees .may communicate directly with the Board's Regional Office 849 SouthBroadway, Los Angeles 14, California, Telephone Number, Richmond 9-4711,Extension 1031,if they have any question concerning this notice or compliancewith its provisions.Darlington Manufacturing Company; Roger Milliken;Deering,Milliken & Co., Inc.andTextileWorkers Union of America,AFL-CIO.Case No. 11-CA-1071.October 18, 1962DECISION AND ORDEROn April 30, 1957, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent Darlington Manufacturing Company, herein referred toas Darlington, had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter the General Counsel, Darlington, andthe Charging Union filed exceptions to the Intermediate Report andsupporting briefs.Darlington and the Charging Union also filedreply briefs, and Darlington requested oral argument.On Septem-ber 16, 1957, the Board heard oral argument in which the GeneralCounsel, Darlington, and the Charging Union participated.On December 16, 1957, the Board issued an order remanding thecase to the Trial Examiner for the purpose of taking "evidence withrespect to the single employer status of Respondent and related cor-porations."Pursuant to this order and after issuance of a complaintagainst the affiliated corporations, and Roger Milliken as an individ-ual, a further hearing was held before Trial Examiner Buchanan.On December 31, 1959, the Trial Examiner issued his SupplementalIntermediate Report, attached hereto, finding that Darlington and therelated corporations, herein referred to as Deering-Milliken, did notoccupy the status of a single employer.Thereafter the General Coun-sel and the Charging Union filed exceptions to the Supplemental In-termediate Report and supporting briefs.Darlington and Deering-139 NLRB No. 23.